Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presently pending in this application.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stamenkovic et al. (U. S. Patent Publication No. 2019/0372128) in view of Yang et al. (U. S. Patent Publication No. 2015/023655, Applicants' submitted art).

Regarding claims 1, 2, 6, 7, 10, 11, 13, 15, and 17, Stamenkovic et al. teach the synthesis of a Pt nanoparticle catalyst, wherein a nickel precursor, a reducing agent, a surfactant, a platinum precursor, and a polar solvent are mixed at a temperature of at least 200°C for at least 30 minutes to form a PtNi nanoparticle solution, followed by isolating the PtNi nanoparticle solution by sonicating in a chloroform solution, adding hexane thereto, precipitating the PtNi/substrate nanoparticles, and collecting said nanoparticles by filtration.  The PtNi/substrate nanoparticles are then subjected to acid leaching by sonicating in water, mixing an acid therewith, and collecting the leached PtNi/substrate nanoparticles by filtration.  See paragraphs [0007] and [0008] of Stamenkovic et al., as well as paragraphs [0034}, which teaches oleic acid as an exemplary surfactant, and [0042], which teaches the employment of HClO4 to facilitate acid leaching.
	Further regarding claims 1, 10, and 17, and also regarding claims 9, 16, and 18-20, Stamenkovic et al. teach the additional step of, along with acid leaching, annealing the nanoparticles at 400°C under hydrogen/argon flow for 1 hour, to form a Pt skin on the PtNi/substrate nanoparticles (Abstract; paragraphs [0043] and [0052]).
	Regarding claims 8 and 14, Stamenkovic et al. do not explicitly teach or suggest that the acid leaching “is by exposure of an equal volume of acid to nanoparticle”.  However, this reference, at paragraph [0042], teaches the feasibility in establishing the best acid leaching condition by monitoring the oxygen reduction reaction (ORR) activity with function of acid concentrations, acid/catalyst ratio and acid leaching time (see also Figure 13B).  From this teaching, the skilled artisan would have been motivated to determine through routine experimentation the optimal volume of acid to catalyst, in a further endeavor to optimize the Pt skin structure formation (paragraph [0042]).
Stamenkovic et al. do not explicitly teach or suggest the limitations of Applicants’ claims regarding the steps of exposing the PtNi nanoparticles to oxygen, resulting in the formation of nickel oxide, as recited in claims 1, 3-5, 10, 12, 17, and 19.  
	Regarding claims 1, 3-5, 10, 12, 17, and 19, Yang et al. teach the preparation of nanoparticles, e.g., PtNi nanoparticles, wherein a solution of nanoparticles is dispersed in a solvent and exposed to oxygen for a time duration to allow the nanoparticles to undergo a reaction with the oxygen, wherein the reaction converts the nanoparticles into nanoframes.  See Figure 8 and paragraphs [0073]-[0075] of Yang et al. which disclose exposure durations of from 2 hours to 18 hours and exposure temperatures between 100°C and 200°C, or, in some embodiments, below 100°C or greater than 200°C.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the synthesis disclosed in Stamenkovic et al. by incorporating therein the step of oxygen exposure, as suggested by Yang et al., in an endeavor to convert the nanoparticles into nanoframes having efficient mass transport and superior catalytic activity.  See paragraphs [0052] and [0053] of Yang et al.
	With respect to the claimed formation of nickel oxide, in view of the teachings of Yang et al., the skilled artisan would have been motivated to reasonably expect that, upon exposure of the PtNi nanoparticles to oxygen, nickel oxide would form (see also Example 5 of Yang et al.).
	With respect to the claimed removal of nickel oxide as a result of the acid leaching, it is considered that because Stamenkovic et al. teach acid leaching that is comparable to that respectively claimed, the skilled artisan would have been motivated to reasonably expect that any nickel oxide formed either during the synthesis disclosed in Stamenkovic et al., or during the synthesis obtained by the combined teachings of Stamenkovic et al. and Yang et al., to have been removed from the acid leaching disclosed in Stamenkovic et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Exemplary prior art includes:
Zhu et al. (CN 10 5234427), which teaches the preparation of platinum alloy nanometer core-shell cubes, wherein the platinum alloy is the core (e.g., Pt/Ni), and the shell is, for example, cobalt, iron, or nickel.  This reference does not teach or suggest Applicants' claimed feature of a platinum shell.
Yang et al. (WO 2011/112608), which teaches the preparation of core-shell metal or metal-alloy nanoparticles, wherein the core and shell independently comprise a metal or metal-alloy.  Example 23 depicts an embodiment of preparing core-shell nanoparticles, wherein the core is Ag and the shell is PtNi (see also Figures 24a and 24b).  Additionally, Example 28 depicts an embodiment in which PtNi cubes are prepared, wherein precursors of nickel and platinum, oleylamine, and oleic acid are mixed in a reaction flask, wherein synthesis is carried out under argon atmosphere.  The reaction flask is immersed in two glycerol baths (the first set at 130°C, the second set at 210°C under CO gas).  The resultant nanoparticles are separated by dispersing the reaction mixture with chloroform and ethanol, followed by centrifugation.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 15, 2022